Citation Nr: 1036651	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  07-19 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the calculated amount of 
$11,405.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from April 1971 to December 
1972.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision by the Committee 
on Waivers and Compromises at the Milwaukee, Wisconsin Department 
of Veterans Affairs (VA) Pension Center.  The Veteran's claims 
file is now in the jurisdiction of the Chicago, Illinois VA 
Regional Office (RO).  (It will require transfer to the 
jurisdiction of the St. Louis, Missouri RO as this is the RO 
closest to the Veteran's residence.)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action on his part is required.


REMAND

In a June 2007 VA Form 9, the Veteran requested a videoconference 
hearing before the Board at the St. Louis RO (the nearest RO, 
less than an hour from his house).  In an August 2007 letter from 
the Chicago RO, the Veteran was given the option of having a 
videoconference hearing at the Chicago RO or the St. Louis RO.  
In an August 2007 statement, the Veteran again requested to 
appear at a videoconference hearing at the St. Louis RO.  A 
December 2008 Informal Hearing Presentation also notes the 
Veteran's request for a videoconference hearing at the St. Louis 
RO.

The Veteran was scheduled for a videoconference hearing at the 
Chicago RO (more than five hours from his house) in November 
2009.  He did not appear for that hearing.

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal will 
be granted to an appellant who requests a hearing and is willing 
to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  As the 
record reflects the Veteran did not yet receive a hearing, the 
issue must be remanded to ensure that the hearing is scheduled.

Because the RO schedules videoconference hearings, the case is 
REMANDED to the RO for the following:

The RO should arrange for the Veteran's 
claims file to be transferred to the St. 
Louis, Missouri RO.  The St. Louis, Missouri 
RO should then arrange for the Veteran to be 
scheduled for a videoconference hearing from 
their location.  The case should then be 
processed in accordance with established 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


